Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sang Yoon Kang on 12/15/2021.
The application has been amended as follows: 
On claim 1 line 5, please remove the word “the“ in between the word “position” and “dividing”.   

On claim 1 line 6, please add the word --first-- between the word “divided” and “object”.

On claim 6 line 2, please add the word --first-- between the word “divided” and “objects”.

On claim 6 line 4, please add the word --first-- between the word “divided” and “objects”.

Please change the entirety of claim 7 with the following limitation:
 comprises

removing the first object from the screen in a scattered manner from the second position;
removing the first object from the screen in a spreading manner from the second position; or
removing the first object from the screen in [[a]]the scattered manner or in [[a]]the spreading manner from the second position, along with adjusting

On claim 14 line 6, please add the word --central-- between “the” and “visual” and remove the word “central” in between the word “field” and “and”.

On claim 15 line 6, please remove the word “the“ in between the word “position” and “dividing”.   

On claim 15 line 7, please add the word --first-- between the word “divided” and “objects”.

On claim 16 line 9, please add the word --first-- between the word “divided” and “objects”.

REASONS FOR ALLOWANCE
With the above, approved examiner’s amendment, claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Todd reference (US 20080024725) provides a teaching of a virtual object/stimulus for dynamic visual field testing and therapy, the virtual object exemplifications including repetitive movement, blinking, color differential, and rotating stimulus (see paragraphs 0048-0050); and the presence of central stimulus in the subject’s central visual field with corresponding peripheral stimuli for testing (see paragraph 0020). The Sundin reference (US 20170332947) provides a teaching of multiple virtual objects/stimuli for visual field testing (see paragraphs 0030-0031) but does not expressly teach which regions of the eye the stimuli are located.
The Todd and Sundin references are silent on the stimuli dividing or being removed to present a second and third stimuli or virtual objects upon completion of the movement from a first to a second position. While there are other references for visual field testing and therapies teaching similar kinetic visual therapy stimuli, no references were found that teach a virtual object/stimuli dividing or being removed to present a second and third object . As such, the examiner takes the position that no viable rejection can be made on claims 1-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715